PER CURIAM.
Appellants in these consolidated appeals were jointly tried and convicted for violations of the lottery laws.1 Their claims for reversal rest upon the contention that the trial court erred in denying their motions to suppress certain evidence obtained by police in the course of executing warrants to search the premises of appellant Miller and for his arrest Appellants vigorously assert that the warrants were issued without sufficient probable cause.
We think the motions were properly denied. The convictions are therefore
Affirmed.

. 22 D.C.Code 1951, §§ 1501, 1502.